RONALD M. GOULD, Circuit Judge, concurring in part and dissenting in part:
I concur in sections II.A, II.B, and III of the majority’s analysis.
I respectfully dissent from section I because, in my view, Administrative Regulation 4000.3(l)(b) is not facially unconstitutional. I agree that, standing alone, the prohibition on expression with “violent behavior overtories” is unconstitutionally overbroad. However, this prohibition cannot sustain an overbreadth challenge because it does not reach a “substantial amount of constitutionally protected conduct.” See Vill. of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 494-95, 102 S.Ct. 1186, 71 L.Ed.2d 362 (1982).
I also respectfully dissent from section II.C and decline to walk in the path of error taken by the majority. These are hard cases because of the great weight and respect that properly must be given the dictates of the First Amendment. Nevertheless, the United States Supreme Court has pointed to some limits in the context of employment. See Pickering v. Bd. of Educ., 391 U.S. 563, 88 S.Ct. 1731, 20 L.Ed.2d 811 (1968).
As I see it, the evidence that Sampson submitted in opposition to Bauer’s motion for summary judgment raised genuine issues of material fact concerning the ways in which Bauer’s writings and illustrations, tinged with violence, affected the campus community, the peace of mind of administrators, faculty, and students, and the overall well-being of the college.1 The dis*788trict court disregarded these issues, giving greater weight to the values underlying free speech. Yet, under Pickering the Supreme Court requires a balancing of facts relating to disruption in the employment context; a more fact-intensive inquiry was appropriate in light of the evidence submitted opposing summary judgment. In my view, the district court should have addressed the competing interests of Sampson and Bauer in a trial or at least in an evidentiary hearing where some factual determinations could be made, before conducting its analysis under Pickering and concluding that Bauer’s free speech inter-, ests outweighed Sampson’s legitimate administrative interests in restricting such speech.
The Pickering balancing analysis requires a factual inquiry into factors concerning: (1) whether the speech at issue disrupts harmony among co-workers; (2) the nature of the relationship between the employer and employee; (3) whether the speech inhibits the speaker’s job performance; (4) to whom the speech was directed; and (5) the accuracy of the speech. Brewster v. Bd. of Educ., 149 F.3d 971, 980-81 (9th Cir.1998) (setting forth five factors for use in the Pickering balancing analysis). Here, viewing the evidence in the light most favorable to Sampson and drawing all permissible inferences in his favor, there are serious fact issues concerning the extent and impact of the disruption resulting from Bauer’s writings and illustrations.
We should consider declarations submitted in support of Sampson. For example, an economics professor declared that he had been “discouraged from pursuing administrative jobs because of Mr. Bauer and his disruptive presence.” Another professor declared that she “felt physically threatened by the violent newsletter sequence which underlies this litigation, some of which target[ed] [her] personally.” Sampson declared that he placed restrictions on the “Dissent” only when “the publication became increasingly violent, suggesting physical harm to various employees, including Dr. Raghu Mathur, the College President.”
For me, the most significant declaration is from Dr. Lipian, a forensic psychiatrist who, based in part upon a review of the “Dissent,” concluded that: (1) “the District has a legitimate concern that Mr. Bauer has the potential, if not evaluated and possibly treated, of engaging in increasing forms of violent speech, and possibly violent conduct”; (2) “[i]n the absence of evaluation and treatment, [Mr. Bauer’s] escalating interest in, discussion of, and threat to employ violent actions and violent tools ... is likely to worsen”; and (3) “Mr. Bauer’s anger is likely to intensify.... [And] [a]ction upon unambiguously stated fantasies of revenge and destruction becomes an increasingly ominous risk.” This declaration of a qualified forensic psychiatrist was given weight by the college and warrants more consideration than it received from the district court.
In an era when a wave of seemingly random, but frequent, violence has engulfed schools across our country, the district court gave too little attention to risks of ripening violence that may reasonably be inferred from the expert’s submission. For Dr. Lipian to note an “increasingly ominous risk” of action based on “unambiguously stated fantasies of revenge and destruction” is no small matter, though one finds no mention of it in the district court opinion, or for that matter, in the majority’s analysis. Accepting Dr. Lipi-*789an’s statement as true for purposes of summary judgment, the college’s response to this risk was moderate, reasonable, and restrained. The college did not censor Bauer, nor terminate him, but only sought to require that he submit to psychological counseling. Such a course was recommended by Dr. Lipian. Giving all inferences to Sampson, I decline to accept the views of the district court that risks of violence or other disruption must be disregarded without a trial or an evidentiary hearing to permit the district court to assess the evidence after determining credibility of witnesses.
I recognize that the college and the school district were experiencing difficulties when Bauer published the writings and illustrations at issue. But, I believe that, if Sampson’s evidence is credited, the evidence supports the conclusion that Bauer did more than raise awareness of pre-existing problems. Rather, giving all reasonable inferences to Sampson, a trier of fact might conclude that Bauer was responsible for more than his share of the tension on campus.
Pickering “requires full consideration of the government’s interest in effective and efficient fulfillment of its responsibilities to the public.” Voigt v. Savell, 70 F.3d 1552, 1561 (9th Cir.1995). The college owed a duty to faculty and students to exercise the utmost care to avoid the possibility of violence and irreparable harm. Cf. LaVine, 257 F.3d 981. We cannot from this record say whether there was, as Dr. Lipi-an explicitly said, an “increasingly ominous risk” of violence that outweighed Bauer’s free speech interests. Summary judgment was premature and inappropriate.

. Although the majority urges in its footnote 5 that the "parties agree precisely on the expression at issue — the six writings,” the majority fails to address evidence in the record about the consequence of those writings for the campus. The majority does not even mention the government employer's submission of its expert psychiatrist’s view that Bauer had an escalating interest in "violent actions and violent tools” and was sufficiently disturbed to require counseling. Recognizing that schools must have leeway to take protective or precautionary steps to counter risks of violence, we have recently upheld, against First Amendment challenge, a high school’s suspension of a student who submitted a violent poem with descriptions of classroom shooting. LaVine v. Blaine Sch. Dist., 257 F.3d 981 (9th Cir.2001). We should show similar tolerance here of the interests of the *788college, which at least warrant a trial or evi-dentiary hearing on issues of risks of violence and consequent disruption.